Citation Nr: 1208877	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to recognition of status as the Veteran's surviving spouse for the purposes of eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 1946.  He died in September 2007.  The appellant in this matter seeks to be recognized as his surviving spouse for the purpose of obtaining VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 administrative decision by the VARO in Columbia, South Carolina, denying entitlement to VA death benefits on the basis of continuous cohabitation having not been established.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in February 1988.

2.  The Veteran died in September 2007 at a hospice facility.  The death certificate reflects the appellant was his surviving spouse.

3.  The appellant and the Veteran were separated at various times during the marriage, but the evidence does not show that the separation resulted from any misconduct or communication of definite intent to end the marriage by the appellant.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria for recognition of status as a surviving spouse of the Veteran for the purpose of VA death benefits have been met.  38 U.S.C.A. §§ 101, 103, 1102 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.353, 3.354 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claim Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5013, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, since the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA.  This is because, even if, for the sake of argument, there has not been compliance, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Eligibility as a Surviving Spouse

Pertinent VA laws and regulations provide that VA death benefits may be paid to a surviving spouse who was married to the Veteran:  (1) One year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 C.F.R. § 3.54; see also 38 U.S.C.A. § 1102.  Spouse means a person of the opposite sex who was a wife or husband and the term surviving spouse means a person of the opposite sex who is a widow or widower provided the marriage meets the requirements of 38 C.F.R. § 3.1(j), 3.350.  A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 103(c).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the rights to benefits accrued; (2) was a spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (that is, continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.350(b).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).

In this regard, temporary separations would ordinarily occur, including those caused by the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason of the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id. 

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two part test to determine whether a spouse can be deemed to have continuously cohabitated with the Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to question of fault at the time of separation.  Still, the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that the claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as a surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the veteran.  Id.  Therefore, under a proper interpretation of Section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit Court added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

The Court has held that one claiming to be the spouse of the Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

With regard to the continuous cohabitation requirement, the Federal Circuit examined the exception language provided therein saying "except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse."  In resolving the question of how to interpret the exception clause, the Federal Circuit that the verb "procured" referred to "separation," not "misconduct," 490 F.3d at 1356, and the phrase "procured by" was ambiguous as used in the statute.  Id.  In according deference to 38 C.F.R. § 3.53(b) the Federal Circuit concluded that the separation only negated surviving spouse status if the spouse intended to "desert" the Veteran at the time of the separation.  490 F.3d at 1357.

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive of unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Stuck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Factual Background and Analysis

The essential question in this case is whether the appellant and the Veteran broke the continuity of cohabitation, as defined in 38 C.F.R. § 3.53.  Not in dispute in this case is that the appellant and the Veteran were married in February 1988.  The Veteran's death certificate reflects that he died at a hospice facility in September 2007.  The death certificate lists the appellant as the Veteran's surviving spouse.  There is no evidence that either the Veteran or the appellant ever filed for a formal divorce or formal separation.  The claims file includes a January 1989 statement from the Veteran in which he reported that because of her involvement in an automobile accident in December 1988, his wife, the appellant, was no longer able to work.  In a July 1990 statement the appellant indicated that she resumed work in February 1990.  She indicated "I am now separated from the Veteran...we separated in November 1989 and do not live together."  She added that he did not contribute to her support and she did not contribute to his.  

Also of record is a January 1995 statement from the appellant in which she stated she had breast cancer in December 1989.  She stated that "after I had cancer he couldn't have me as a dependent because we were "to"  married for two years..."  She added that "when I was operated on in December of 1989, I had to move back into my house because I was being abused by [the Veteran] and still [am]."  

The claims file also contains a December 1998 statement from the Veteran in which he asked that the appellant be removed from his records as his dependent and beneficiary.  He stated "we are no long living together as man and wife, and it is a financial strain for me to acquire the basic necessities..."  He wanted to change the record to add a daughter as his beneficiary for VA benefit purposes.

In a January 1999 communication the Veteran indicated the reason for his separation from the appellant was because "after only nine months because of family problems with her and her two daughters."  He stated that their "morals" conflicted with his and he could not continue living "under those conditions."

In an August 2002 statement the Veteran again asked that an apportionment going to "my estranged wife" be stopped.  He stated that he and the appellant had not lived together and had been estranged since 1996.  He reported he had had been hospitalized several times and was currently living with a daughter.  He remarked that he had tried several times since 1998 to stop the apportionment.

In a July 2003 communication the appellant indicated that the Veteran was not capable of handling his own affairs.  She stated that he often left home alone and sometimes could not find his way back home.  She claimed that "half the time no one knows where he is or what he is doing."  She stated that he went to the VA office and was essentially not aware of what he was saying.  She believed he was incompetent and should have his finances in the hands of someone other than himself.

In a VA apportionment decision, dated in February 2004, it was reported that the Veteran's daughter was taking care of him and he received aid and attendance benefits from VA.  It was again requested that the appellant be removed from any apportionment because she was not living with the Veteran.  On the form itself, she was described as "estranged" from the Veteran.

However, in a March 2004 communication the appellant signed a form asking that as the spouse of the Veteran, she be appointed as his fiduciary to handle his VA benefits.  She stated he had been deemed to be mentally and physically incapable of caring for himself and was currently a danger to himself and needed constant care.

The record reflects that by rating decision dated in March 2005, the Veteran was indeed deemed incompetent of handling disbursement of funds.

Other evidence includes a July 2007 statement from the pastor of the appellant's church to the effect that she resided with her husband, the Veteran, and attended church services each Sunday with the Veteran.

Also of record is a November 2007 statement from the corporate office manager of a local hospice and home care facility.  She stated that the Veteran had been a patient at her facility from May 2007 until his death in September 2007.  She reported that to her knowledge the Veteran "resided" with the appellant "during our service to him."

The record also includes a statement from a nephew of the Veteran and the appellant.  He stated that he visited the Veteran's residence "on countless occasions."  The individual stated that the Veteran and the appellant lived at the same residence "for many years."

Also of record is a December 2007 affidavit from an individual who signed a statement that the Veteran and the appellant lived at the same address "before his death..."

In a January 2008 statement the appellant stated that she had lived with the Veteran since the date of their marriage.  She added that the Veteran had wandered off to stay with others "to include family members for a few weeks at a time.  He wandered but he came back home.  This started when his mind appeared to slow down."

Based on the foregoing, the Board finds the evidence is insufficient to show an intent by the appellant to desert the Veteran.  There is no evidence to show that she was legally separated or divorced from the Veteran prior to his death.  Her statements over the years have been somewhat inconsistent as to living arrangements between her and the Veteran, but the Board notes the certificate of death states that the Veteran was married to the appellant at the time of his death.  Further, the appellant has reported some of the difficulties she and the Veteran had were due to what she perceived to be his psychiatric impairment.  The Board notes that the record shows the Veteran was deemed to be incompetent to handle disbursement of funds from March 15, 2005.  The appellant has supported her assertions by providing lay statements from individuals, to include the director of a hospice facility and the pastor of her church.  The Board sees no reason to question the credibility and competence of these statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible).  While some of the evidence reflects that there were periods of separation between the appellant and the Veteran, and the reasons for separation raised some questions as to the appellant's credibility, these concerns do not rise to the level of misconduct on her part.  There is essentially no evidence of record that the separation between the parties in the late 1980's or early 1990's was caused by the appellant's misconduct or that she had a definite intent to end the marriage.  

The Board finds the probative weight of the evidence demonstrates the appellant did not intend to permanently desert the Veteran.  Accordingly, the parties are deemed to be exempt from their continuous cohabitation requirement under Section 3.53, regardless of how long they remained separated.  See Alpough, 490 F.3d at 1357.  As noted above, the death certificate refers to the appellant as the Veteran's surviving spouse, and she has submitted statements from the director of the hospice facility where the Veteran spent the last several years of his life and from her local pastor.  In summary, the Board finds the preponderance of the evidence demonstrates that the appellant did not intend to desert the Veteran.  As noted above, they were still legally married at the time of his death in 2007.  The Board also notes that the appellant has not remarried based on the current evidence of record.  Accordingly, the Board concludes the appellant is the Veteran's surviving spouse for purposes of entitlement to VA benefits.



	(CONTINUED ON NEXT PAGE)



ORDER

Recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA benefits is granted.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


